DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "said server” in items (1) and (2). There are multiple occurrences. There is a lack of antecedent basis for this limitation in the claim.
Claim 1 recites "said” in letter (d). There is a lack of antecedent basis for this limitation in the claim.
Claim 1 recites “other such data applications” in items (1) and (2). The language is indefinite for not clearly defining whether an identifier of the data applications being referenced. Suggested change to “other data applications”  would remedy. 
Dependent claims 2-17 incorporate the deficiencies of claim 1 above. Dependent claims 2-17 are rejected on the same rationale. 
Claim 5 recites "said server” in items (1) and (2). There are multiple occurrences. There is a lack of antecedent basis for this limitation in the claim.
Claim 5 recites "the allocation” in item (2). There are multiple occurrences. There is a lack of antecedent basis for this limitation in the claim.
Claim 11 is indefinite because it is unclear how the relationship the “container” with the virtual network function and the computing resources.
Claim 18 recites "said server” in items (1) and (2). There are multiple occurrences. There is a lack of antecedent basis for this limitation in the claim.
Claim 18 recites "said” in letter (d). There is a lack of antecedent basis for this limitation in the claim.
Claim 18 recites "the allocation” in item (2). There are multiple occurrences. There is a lack of antecedent basis for this limitation in the claim.
Claim 18 recites “other such data applications” in items (1) and (2). The language is indefinite for not clearly defining whether an identifier of the data applications being referenced. Suggested change to “other data applications”  would remedy. 
Dependent claims 19-20 incorporate the deficiencies of claim 18 above. Dependent claims 19-20 are rejected on the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothchild et al., US 11271807 B1 (hereafter referred to as Rothchild) in view of Kloberdans et al., US 10498611 B1 (hereafter referred to as Kloberdans).
A.	Regarding claims 1 and 18, Rothchild teaches a cable system (column 4, lines 41-53; “The service provider network 126 includes a head end 118, which originates and communicates cable television services and cable modem services to subscribers via networks (e.g., service provider networks 126, edge network 106) owned or operated by the service provider.”) comprising: 
(a) a head end connected to a plurality of customer devices through a transmission network (column 3, lines 60-67; “a virtual premised server-on-demand (VPSoD) service” And column 5, lines 36-45; “Accordingly, the client user may wish to use the VPSoD system 110 to install a virtual premised server 108 on an edge network resource 114 that is automatically configured to communicate on the user's local network 102.”) that includes a remote fiber node that converts digital data to analog data suitable for said plurality of customer devices (column 17, lines 15-21; “Typically, optical fiber runs from the cable head end 610 to neighborhoods of subscribers. Coaxial cable runs from the optical fiber feeders to each customer or subscriber.”), where said head end includes at least one server that includes a processor; 
(b) a container operating on said at least one server where said container includes a data plane application (column 6, lines 14-15; “variety of services that are configured to run on one or more of the virtual premised server Oss”) that provides packets of data for transmission to said remote fiber node (column 6, lines 13-20; “[A]…”virtual premised server services can include a variety of services that are configured to run on one or more of the virtual premised server OSs, wherein the one or more of the virtual premised server OSs are configured to be deployed on an edge resource 114 in an edge network 106 in service to Internet Protocol (IP)-enabled devices 104 connected to a client's local network 102.”); 
(c) said data plane application included within said container that is instantiated with at least one of, (1) a virtual networking function providing dedicated networking functionality of a portion of a physical networking of said server (column 12, lines 65-67 and column 13, lines 1-5; “Responsive to receiving the client user selection of a virtual premised service and to subscribe to the VPSoD service, the method 300 proceeds to OPERATION 308, where the VPSoD system 110 uses the VPS manager 134 to create an instance of a virtual premised server 108 (e.g., a VNF) based on the user's selections and to deploy the virtual server on an edge resource 114 in an edge network 106 proximate to the client 105.” The container is implemented as virtual instance. See column 4, lines 64-67; column 5, lines 1-7; “As used herein, the term “VPSoD service” is defined as a service that provides the capability of a consumer to subscribe to one or more premised server servers, and those servers and associated services are automatically installed on demand on a remote virtual instance of a premised server … ”), and 
(2) a computing resource function providing dedicated computing resources of a portion of said server (column 2,lines 13-23; “In response to receiving a user-selection of a supported service or services from the listing, network resources in a network proximate to the user's premises are allocated to an instantiation of a virtual premised server, and the virtual premised server is configured to perform functionalities of the selected service(s)….”), where said dedicated computing resources are not shared with other such data plane applications, of a dedicated portion of a server functionality of said server with the allocation of said computing resource function based upon said plurality of customer devices; 
(d) said data plane application receiving data from a data source and said provides packets of data for transmission to said remote fiber node (column 12, lines 15-20; “…[T]he client user may select to install a media service on the virtual premised server 108, wherein the media service may be configured to store a plurality of media files, receive a selection of a media file from the plurality of media files from a device 104, and stream the selected media file for playback on the device.”). 
Rothchild does not specifically teach where said dedicated networking functionality is not shared with other such data plane applications, with the allocation of said virtual networking function based upon said plurality of customer devices. However, in the same field of endeavor, Kloberdans teaches where said dedicated networking functionality is not shared with other such data plane applications, with the allocation of said virtual networking function based upon said plurality of customer devices (column 2, lines 13-17; “… [T]he virtual gateway on the network of the communications service provider may be implemented using at least one software-defined isolation method selected from containers or virtual network functions (VNFs).” See column 13, lines 61-66; “The containers may be isolated from one another, with their own set of tools and libraries, and may be created from the templates and related information.” And column 11, lines 19-40; “For example, a template manager 206 of the service provider network/data center 202 may receive subscriber input selecting from a list of available service offers through a subscriber portal 205, and forward the subscriber input to a template master 208.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothchild to substitute container based virtual network functionality (VNF) for the VNF from Rothchild to improve performance and security by providing the resources as requested by customers.
B.	Regarding dependent claim 2, Rothchild-Kloberdans  teaches the cable system of claim 1 wherein said head end receives packetized video, receives packetized data from a network, and transmits packetized data to said network using said data plane application (Rothchild, column 5, lines 36-45; “Accordingly, the client user may wish to use the VPSoD system 110 to install a virtual premised server 108 on an edge network resource 114 that is automatically configured to communicate on the user's local network 102.” And column 12, lines 15-20; “…[T]he client user may select to install a media service on the virtual premised server 108, wherein the media service may be configured to store a plurality of media files, receive a selection of a media file from the plurality of media files from a device 104, and stream the selected media file for playback on the device.”).
C.	Regarding dependent claim 3, Rothchild-Kloberdans teaches the cable system of claim 2 wherein said head end transmits downstream data to selected ones of said plurality of customer devices using said data plane application (Rothchild, column 11, lines 63-67 and column 12, line 1; “the client user may select to install a print server service on the virtual premised server 108, where the print server service may be configured to receive a print file from a client device, process the print file, and send the print file to a printer (device 104) connected to the network.”), 
transmits downstream video to selected ones of said plurality of customer devices using said data plane application (Rothchild, column 12, lines 15-20; “… [T]he client user may select to install a media service on the virtual premised server 108, wherein the media service may be configured to store a plurality of media files, receive a selection of a media file from the plurality of media files from a device 104, and stream the selected media file for playback on the device.”), and
receives upstream data from selected ones of said plurality of customer devices using said data plane application (Rothchild, column 11, lines 63-67 and column 12, line 1; “the client user may select to install a print server service on the virtual premised server 108, where the print server service may be configured to receive a print file from a client device, process the print file, and send the print file to a printer (device 104) connected to the network.”).
D.	Regarding dependent claim 5, Rothchild-Kloberdans teaches the cable system of claim 1 further comprising a second container operating on said at least one server where said second container includes a second data plane application that provides packets of data for transmission to said remote fiber node; (a) said second data plane application included within said second container that is instantiated with at least one of, (1) a second virtual networking function providing dedicated networking functionality of a portion of said physical networking of said server (Rothchild, column 12, lines 65-67 and column 13, lines 1-5; “Responsive to receiving the client user selection of a virtual premised service and to subscribe to the VPSoD service, the method 300 proceeds to OPERATION 308, where the VPSoD system 110 uses the VPS manager 134 to create an instance of a virtual premised server 108 (e.g., a VNF) based on the user's selections and to deploy the virtual server on an edge resource 114 in an edge network 106 proximate to the client 105.” The container is implemented as virtual instance. See column 4, lines 64-67; column 5, lines 1-7; “As used herein, the term “VPSoD service” is defined as a service that provides the capability of a consumer to subscribe to one or more premised server servers, and those servers and associated services are automatically installed on demand on a remote virtual instance of a premised server … ”), where said dedicated networking functionality is not shared with other such data plane applications, with the allocation of said second virtual networking function based upon said plurality of customer devices, and (2) a computing resource function providing second dedicated computing resources of a portion of said server (Rothchild, column 2,lines 13-23; “In response to receiving a user-selection of a supported service or services from the listing, network resources in a network proximate to the user's premises are allocated to an instantiation of a virtual premised server, and the virtual premised server is configured to perform functionalities of the selected service(s)….”), where said second dedicated computing resources are not shared with other such data plane applications, of a dedicated portion of a server functionality of said server with the allocation of said computing resource function based upon said plurality of customer devices; (b) said second data plane application receiving data from said data source and said provides packets of data for transmission to said remote fiber node (Rothchild, column 4, lines 14-25; “The user can then use the 3D printer host software to control and view the 3D printer from a web browser and to print 3D objects remotely. The user may use the web interface to select and add additional services to the virtual server for immediate use.”).
E.	Regarding dependent claim 6, Rothchild-Kloberdans teaches the cable system of claim 5 wherein said dedicated computing resources includes at least one of (a) processor type, (b) number of processing cores per processor, (c) amount of memory for each processor type (Rothchild, column 12, lines 50-57; “The UI 122 may further include a filtering tool 202 that is operable to receive user input corresponding to the user's premised server needs (e.g., the client user's intended uses for the virtual premised server) and to provide a listing of relevant virtual premised server options (e.g., OSs, services, compute/memory resources) from which the user is enabled to select.”), (d) amounts of memory per processing core, (e) cryptographic capabilities, (f) amounts of available off-processor memory, (g) memory bandwidth (DDR) speeds, (h) type of network interface, and (i) and type of network capabilities.
F.	Regarding dependent claim 7, Rothchild-Kloberdans teaches the cable system of claim 5 wherein said dedicated computing resources includes at least one of (a) software profile, (b) operating system (Rothchild, column 12, lines 50-57; “The UI 122 may further include a filtering tool 202 that is operable to receive user input corresponding to the user's premised server needs (e.g., the client user's intended uses for the virtual premised server) and to provide a listing of relevant virtual premised server options (e.g., OSs, services, compute/memory resources) from which the user is enabled to select.”), (c) software service, and (d) framework.
H.	Regarding dependent claim 13, Rothchild-Kloberdans teaches the cable system of claim 1 wherein said dedicated computing resources includes network capacity (Kloberdans, column 9, lines 25-28; “…[A] service group for a home office may be defined as requiring a guaranteed bandwidth of 100 Mbps, a maximum latency of 50 ms, access to the home network printer, and a moderate QoS level.”).
I.	Regarding dependent claim 16, Rothchild-Kloberdans teaches the cable system of claim 1 wherein said dedicated networking functionality includes a guaranteed minimum bandwidth (Kloberdans, column 9, lines 13-17; “… [A] service group for healthcare devices may be defined as operating with a bandwidth of less than 1 Mbps and without a specified QoS, requiring a maximum latency of 400 ms, and requiring access to a printer connected to the home network.”).
J.	Regarding dependent claim 17, Rothchild-Kloberdans, teaches the cable system of claim 1 further comprising an encryption device separate from said data plane application (column , lines ; “Further, the VPS manager 134 configures a secure communication tunnel 112, such as a Layer 2 Tunneling Protocol (L2TP) connection between the virtual premised server 108 and the client 105. According to an aspect, tunneling allows the use of the service provider's edge network 106 to convey data on behalf of the client's private network.”).
K.	Regarding dependent claim 19, Rothchild-Kloberdans taches the cable system of claim 18 wherein said node is a positioned at a location remote from said head end and said node is a remote fiber node (Rothchild, column 17, lines 15-21; “Typically, optical fiber runs from the cable head end 610 to neighborhoods of subscribers. Coaxial cable runs from the optical fiber feeders to each customer or subscriber.”).
L.	Regarding dependent claim 20, Rothchild-Kloberdans teaches the cable system of claim 18 wherein said node is a positioned at said head end (column 6, lines 13-20; “…the virtual premised server OSs are configured to be deployed on an edge resource 114 in an edge network 106 in service to Internet Protocol (IP)-enabled devices 104 connected to a client's local network 102.”).
 
Claim(s) 4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothchild in view of Kloberdans and in view of Bernstein et al., US 20150092531 A1 (hereafter referred to as Bernstein).
A.	Regarding dependent claim 4, Rothchild-Kloberdans teaches the cable system of claim 1 as cited above. Rothchild-Kloberdans does not specifically teach wherein said transmission network includes a remote PHY that includes at least one of a quadrature amplitude modulator and an orthogonal frequency division modulator. However, in the same field of endeavor, Bernstein teaches (p. 24 ; “Traditional M-CMTS architectures may employ a downstream PHY (e.g., a fiber node) that houses one or more edge quadrature amplitude modulation (EQAM) modules to provide radio frequency (RF) modulation for a downstream transmission.”).
B.	Regarding dependent claim 8, Rothchild-Kloberdans does not specifically teach wherein said data plane includes a remote PHY functionality. However, in the same field of endeavor, Bernstein teaches wherein said data plane includes a remote PHY functionality (p. 37, “Downstream MAC 38 transmits information to downstream PHY 42. Downstream PHY 42 takes the traffic (or other information) in a packet structure and converts it to modulated downstream frames on the downstream carrier using, for example, QAM64 modulation.”).
C.	Regarding dependent claim 9, Rothchild-Kloberdans does not specifically teach wherein said data plane includes a remote MAC functionality. However, in the same field of endeavor, Bernstein teaches the cable system of claim 1 wherein said data plane includes a remote MAC functionality (p. 37, “Downstream MAC 38 transmits information to downstream PHY 42. Downstream PHY 42 takes the traffic (or other information) in a packet structure and converts it to modulated downstream frames on the downstream carrier using, for example, QAM64 modulation.”).
D.	Regarding dependent claim 10, Rothchild-Kloberdans does not specifically teach said data plane includes a remote PHY MAC functionality. However, the same field of endeavor, Bernstein teaches the cable system of claim 1 wherein said data plane includes a remote PHY MAC functionality (p. 37, “Downstream MAC 38 transmits information to downstream PHY 42. Downstream PHY 42 takes the traffic (or other information) in a packet structure and converts it to modulated downstream frames on the downstream carrier using, for example, QAM64 modulation.”).
	For claims 4, 8-10, it would have been obvious to one of ordinary skill in the at the time of the effective filing date to incorporate remote PHY Mac from Bernstein for the general downstream functionality of Rothchild-Kloberdans to facilitate integration and transmission with legacy cable network downstream equipment.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothchild  in view of Kloberdans  and in view of Ganguli et al., US 20170289002 A1 (hereafter referred to as Ganguli).
A.	Regarding dependent claim 12, Rothchild-Kloberdans teaches the cable system of claim 1 as cited above. Rothchild-Kloberdans does not specifically teach wherein said dedicated computing resources includes selected processing cores. However, in the same field of endeavor, Ganguli teaches (p. 52, “For example, the performance criteria mapping module 346 may be configured to use virtual hardware templates (e.g., flavors in OpenStack), which define resources to be allocated, such as a sizes for RAM, disk, number of process cores, etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothchild-Kloberdans to substitute processing cores from Ganguli for the allocation from Rothchild-Kloberdans to improve the customer configured expectations. 

Claim(s) 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothchild in view of Kloberdans and in view of Thomason, US 20160330138 A1 (hereafter referred to as Thomason).
A.	Regarding dependent claim 11, Rothchild-Kloberdans teaches the cable system of claim 1, as cited above. Rothchild-Kloberdans does not specifically teach wherein said data plane application included within said container is instantiated said virtual networking function and said computing resource function. However, Thomason teaches wherein said data plane application included within said container is instantiated said virtual networking function and said computing resource function (p. 19, “A container may be used to package an application and corresponding dependencies in a virtual container that can execute on any server (e.g., hardware server or virtual server), enabling flexibility and portability as to where the application can execute.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothchild-Kloberdans to substitute isolating resources from Thomason for the virtual service arrangement from Rothchild-Kloberdans for better management and enabling migration of services as needed.
B.	Regarding dependent claim 14, Rothchild-Kloberdans teaches the cable system of claim 1 as cited above. Rothchild-Kloberdans does not specifically teach wherein said data plane application operates in user space and does not make use of an operating system kernel of said at least one server. However, in the same field of endeavor, Thomason teaches wherein said data plane application operates in user space and does not make use of an operating system kernel of said at least one server (p. 19, “By using containers, resources are isolated, services restricted, and processes provisioned to have a compartmentalized view of the operating system, with each container having a process space, file system structure, network interface, etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothchild-Kloberdans to substitute isolating resources from Thomason for the virtualization from Rothchild-Kloberdans to prevent snooping. 
C.	Regarding dependent claim 15, Rothchild-Kloberdans does not specifically teach the cable system of claim 1 wherein said dedicated computing resources includes a processing cores that is not shared with tasks performed by an operating system of said at least one server. However, in the same field of endeavor, Thomason teaches dedicated computing resources includes a processing cores that is not shared with tasks performed by an operating system of said at least one server.  (p. 19 , “By using containers, resources are isolated, services restricted, and processes provisioned to have a compartmentalized view of the operating system, with each container having a process space, file system structure, network interface, etc. While multiple containers may share the same host OS, each container may be provisioned to use a pre-defined amount of resources, such as CPU, memory and I/O.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothchild-Kloberdans to substitute not sharing from Thomason for the virtualization from Rothchild-Kloberdans to improve the criteria for meeting performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see the attached PTO-892 for other pertinent prior art references made of record.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452